United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
                      UNITED STATES COURT OF APPEALS             November 11, 2003
                           For the Fifth Circuit
                                                              Charles R. Fulbruge III
                                                                      Clerk

                               No. 02-31243




  IRA VAUGHN; BOBBY VAUGHN, doing business as Oak Ridge Lounge;
CHRISTY BARBER

                                                 Plaintiffs - Appellees


                                  VERSUS


                          ST. HELENA POLICE JURY


                                                   Defendant - Appellant



             Appeal from the United States District Court
          For the Middle District of Louisiana, Baton Rouge
                               01-CV-772




Before DAVIS and EMILIO M. GARZA, Circuit Judges and LITTLE*,
District Judge.

PER CURIAM:**

       St.   Helena   Parish   Police   Jury   prosecutes   this     appeal

challenging the district court’s order granting a preliminary


  *
   District Judge of the Western District of Louisiana, sitting by
designation.
  **
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
injunction enjoining the Parish from enforcing Section 14:16 of its

Code of Ordinances regulating erotic dancing.               The issue on appeal

is   a    very     narrow    one:   whether    the    district   court   correctly

concluded that the ordinance violated the plaintiffs’ free speech

rights; more particularly whether the dress restrictions imposed by

the ordinance on dancers, patrons and non-dancing employees alike

in all establishments that serve alcohol is greater than necessary

for the furtherance of the governmental interests.                  United States

v. O’Brien, 391 U.S. 367, 888 S. CT. 1673, 20 L.Ed.2d 672(1968).

         This appeal is only a chapter in this case because the parties

will have the opportunity to produce more evidence at the hearing

on the permanent injunction and the district court will have an

opportunity to reconsider the application for injunction in light

of all the evidence.            Mindful that this case is in a transitory

state, we conclude that we should make the following disposition:

1.       We agree with the district court that the Parish does not

articulate any reasonable belief that a link exists between the

regulation of the dress of patrons of all establishments serving

alcohol      and    the     furtherance   of    any    legitimate    governmental

interest.        Baby Dolls Topless Saloons, Inc., v. City of Dallas, 295

F.3d 471, 481 (5th Cir. 2000.                  This is sufficient for us to

conclude that the ordinance violates O’Brien’s fourth factor and

violates rights secured to the plaintiff under the First Amendment.

2.       On this record, we believe the district court’s conclusion

that the ordinance imposes dress restrictions for the dancers in

                                          2
such clubs that are more restrictive than necessary to further the

government’s legitimate interest is inconsistent with our recent

decision in Baby Dolls.   We disagree with the district court that

the parish was required to find that the less restrictive ordinance

previously in effect was ineffective to regulate dancers in erotic

clubs before it could enact the more restrictive ordinance at issue

in this case.   The restrictions placed on the dress of dancers in

the Dallas ordinance in Baby Dolls are indistinguishable from the

restrictions on the dress of dancers imposed by the ordinance in

our case.

     For the reasons stated above, we conclude that the district

court did not abuse its discretion in granting the preliminary

injunction. We therefore affirm the judgment of the district court

and remand this case to that court for further proceedings.

     AFFIRMED AND REMANDED.




                                 3